Order entered September 15, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00965-CV

            IN RE: BETTIE PRIESTER AND JOHN PRIESTER, JR., Relators

                 Original Proceeding from the 429th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-04751-2014

                                             ORDER
                  Before Chief Justice Wright, Justice Lang, and Justice Brown

       Before the Court is relators’ August 24, 2016 motion for rehearing and motion for

rehearing en banc. The Court requests that Real Party in Interest and Respondent file their

responses to the motion for rehearing and the petition for writ of mandamus, if any, on or before

September 26, 2016. The Court further requests that the responses include any responsive

arguments to the petition for writ of mandamus as well as their response to relators’ contention

that the trial court’s August 11, 2016 order did not moot relators’ petition.


                                                       /s/    ADA BROWN
                                                              JUSTICE